Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 1 of 12
 !2)4(-,/6$05*.13+6'"6 %#   &  6




              ņĢđ4ý/ɽ3ľíĿþķɽNUĸ^[U^ɽ ŋ_ɽ
              \ Ňŀĉÿİģɽ$ĒĹŁıďłɽ2QɽĤĀŎɽŐ Ĵɽ

              ôĳ5Ğē ɽ`Ċ Ķă!ɽ



                               ĭ6ƭ+ɕ(Ɠ¡ɽ                         ÷Ŵɽħ³ɽ Û"¯° ǔɽËÌæɽœɽKā±RŏĈŔɽ

              


              ČXR!0YLÉɽ

                               #8ƍŭ7yCɽ


                                                    

                       Ï´      4Ƥ:ɽL {Ȼɽ$}ɽ ɽǻȼȞɽƮǼɽ ɽſɽƥɽĂƔ tŵɽ# Ƚ¢ɽ ȹɽ'ƙ'ɽ&ɫɽƯǽ

              ȟ ƟȠƦɽÐÑAɽɲɽ ɽŶɝɽ=qɽƜǦǧɬưǾƠɽ ~ ƱȱëɽǕǒƕ£ɽöó51Ę2ɽač ĩɽ )ǿ ƲƀƁɽ

              ŕɽ$Ǝ,!ɽTŒZPĠVŅPɽW ōŃòĚɽSBɽěøµɽƳ Ȯ iɽɟŮɽnȡȀɽd-ɽTXSBɽ

              ĖĨù¶@ɽ?M8ƏŠ @ɽ?Zǖ ƴwɜƖɽŖxɽMŷƐxųš ɽo )ǨɽȢƵ,ŗƂȾȣɽ&ɽgȒ)ȿɧ)ɳɽ<Ƒȯɽɀ ɽŜ ¤ɽɁƧŸɽ

           ·¸ɽ ĮȰƶ-ɽƝɽ ƨɽșɥȪ ɽ6ȁɽȂɽoŹɽ.ȭɽȲhƚɽ9~Ʒ¹ɽ

                                                                

                      º       _.uɽėV0ɽ ƃɽ=Ƭɽ* ȃɽɭƸɽNƹ%ŧǊǩɂɽ ɽƄɽÒJJÍɽ#¥ɽâÜɽň»]¼ú½ɽɹɺɽ

              ÓÝÔIÕɽ ² Ö×çêɽ $KɽŘȄɽ:Ƀ ɽǋ*Ǘ*8 ǌȏơɽlɠ sAɽGèɽCĆ¾¿ɽFɽßä¦ɽȤ|pƺɽ

              ůƻ Ũ;ǲƼȅ ƽ ɽyɽərɽŢ6ƾɽƅɽƿ&:ǪǍɞɽǀȆɽɄpɽƞǫǬɽbw'ɽȝǘɽȇǓɴǳȈɅɽƆɽƩɽmȓ §ɽj}ǎȳ¨ɽ

              ƌǏǭ;ɆȺ©ɽȫǐɨ(Ǚźm-!ɽ ɩ lªɽ%+ɽǴv'ɇǁz ɽȔƇɽ>ɽȚǚɽkɽțɡuɽũŪǵǶ|Ųş ǂȕȉɽɵɽ

              ř,>ɽȥɪcɈɽȊɉǃ >ɽ.9.ɽȖɱz«ɽǛ ɽ ɽ ȦɽɽɊ ¬ɽȧɽ<bɋȴɽc,ɶɽdɽƈɽţǮūɽ

              Ś*Ƿ  DɽãɽŉEļÀÁɽ ɻɽ ØHÙéìɽÞIɽûDćÂĲÃɽɼɽàåÄÎǜ Åɽ

                       áF      īȋɽ/ŬŻǸŤɽÚ"­ɽG"H"®ɽǝ%ǄǑƗɽƛǞɽɌǅɽɢ ŝɍ;ɽhǟ ȵɽg ǆɽǠśɮɣǇɎɽȗȌɽťżƪ%ǡƉ

              ȘƊɽ(ǹǢƋɽfɽǯǰɽɚrȨ ɽ tǺ(ǣeȬǤɷɽɛɦɏŽŰɽeƢ7sȑȶɐɽüƒ+ű7+ɖÊɽ ńqɽįǥǈȍ=ƘɽǱƣɽɗnfɑɽɒȷɽ

              ŊE3ÆɽȜ ɘȎɽ kɽɓƫiɽɯj&ǉɔɽ< žɽɽ {-ɤvȩɽɰ9ɽŞȐɽɽȸɽŦɸɽ5ÇĽÈɽɽ
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 2 of 12
 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-681411781571




              consumers through the use of the domain name http://www.hyperlitemountaingear.com (the

              "Website" as further defined in Paragraph 14), contains barriers that prevent full and equa1 use

              by visual impaired persons, in violation of Title III of the ADA, 42 U.S.C. §§ 12181-12189, the

              New York State Human Rights Law ("NYSHRL "), and the New York City Human Rights Law

              ("NYCHRL").

                      4.       Defendant expressly denies that the Website violates any federal, state or local

              Law, including the ADA, the NYSHRL, and the NYCHRL, and any other wrongdoing or

              liability whatsoever. By entry into this Consent Decree, Defendant does not admit any

              wrongdoing.

                      5.       This Consent Decree resolves, settles, and compromises alJ issues between the

              Parties based on the allegations set forth in Plaintiff's Complaint and those claims or issues

             · which arise from such allegations [ECF No. 1].

                      6.       This Consent Decree is entered into by the Plaintiff, individually, prior to a

              determination on class certification. Therefore, notice to the putative class of this Consent

              Decree is not required under Fed. R. Civ. P. 23(e) nor appropriate.

                                                              JURISDICTION

                      7.       Plaintiff alleges that Defendant is a private entity that owns and/or operates, or

              contracts to have operated, the Website which is available through the internet to personal

              computers, laptops, mobile devices, tablets, and other similar technology. Plaintiff contends that

              Defendant' s Website is a sales and service establishment whose operations affect commerce and

              apublic accommodation subject to Title Ill of the ADA.       42 U.S.C §12181(7); 12182(a); 28

              C.F.R §§ 36.104, 36.201 (a). Defendant denies that its Website is a public accommodation or a

              place of public accommodation or is otherwise subject to Title III of the ADA and/or NYCHRL.

                                                                   2
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 3 of 12
 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-6814117B1571




                      8.       Plaintiff is suing on bis own behalf, and on behalf of all other individuals

              similarly situated as an aggrieved person pursuant to 42 U .SC. § 12 l 88(b)(2)(b).

                      9.       This Court has jurisdiction over this action under 28 U.S.C. § 1331 and 42 U.S.C.

              § 12188. The Parties agree that for purposes of this action and this Consent Decree venue is

              appropriate.

                                                     AGREED RESOLUTION

                      10.      Plaintiff and Defendant agree that it is in the Parties' best interest to resolve this

              putative class action lawsuit on mutually agreeable terms without further litigation. Accordingly,

              the Parties agree to the entry of this Consent Decree without trial or further adjudication of any

              issues of fact or law raised in the Complaint. In resolution of this action, the Parties hereby

              AGREE and the Comt expressly APPROVES, ENTERS, AND ORDERS the following:

                                                              DEFINITIONS

                       11 .     "Effective Date" means the date on which this Consent Decree is entered on the

              Court's Docket Sheet following approval by the Court.

                       12.     "Person(s) with a visual impairment" means any person who has a visual

              impairment who meets the legal definition of blindness in that they have a visual acuity with

              correction of less than or equal to 20 x 200.

                       13.      "Reasonable Efforts" means, with respect to a given goal or obligation, the

              ~ommercially reasonable efforts that a re~onable person in Defendant's position would use to

              achieve that goal or obligation and, with respect to Defendant's Website (as defined below), shall

              mean commercially reasonable efforts so as to achieve substantial conformity with Worldwide

              Web Consortium' s Web Content Accessibility Guidelines 2.0 and/or Web Content Accessibility

              Guidelines 2.1 Level A and AA Success Criteria (as defined therein).

                                                                   3
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 4 of 12

 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-6814117B1571




                               a.      Any disagreement by the Parties as to whether Defendant has used

              Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute

              resolution procedures set forth in paragraphs 19 through 24 of this Consent Decree.

                               b.      Reasonable Efforts shall be interpreted so as not to require Defendant to

              undertake efforts whose cost, difficulty or impact on Defendant's Website could constitute an

              undue burden, as defined in Title III of the ADA, but as applied solely to Defendant's Website -

              as though it is a standalone business entity, or which could result in a fundamental alteration in

              the manner in which Defendant operates its Website - or the primary functions related thereto; or

              which could result in a loss of revenue or traffic on its Website related operations.

                               c.      In achieving such conformance, Defendant may, among other things, rely

              upon, in whole or in part, the User Agent Accessibility Guidelines ("UAAG") 1.0; the Authoring

              Tool Accessibility Guidelines ("ATAG").2.0; the Guidance on Applying WCAG 2.1 to Non-

              Web Information and Communications Technologies ("WCAG2.1 ICT"), published by the Web

              Accessibility Initiative of the World Wide Web Consortium ("W3C"); as well as other guidance

              published by the W3C's Mobile Accessibility Task Force; the British Broadcasting Corporation

              Mobile Accessibility Standards and Guidelines 1.0 ("BBCMASG 1.0") or any combination

              thereof. If Defendant, in reasonably relying upon any of the foregoing, fail to achieve substantial

                              ·d.      If Defendant is unable to achieve substantial conformance with the

              applicable WCAG guidelines despite having used Reasonable Efforts to achieve substantial

              conformance, it shall be deemed to have satisfied its obligations under this Consent Decree as set

              forth herein regarding remediation of the Website

                       14.     The Website, as initially defined in Paragraph 3 above, means the U.S. portion of

              the eCommerce webpages owned and operated by or on behalf of Defendant that allow

                                                                 4
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 5 of 12

 DocuSign Enveiope ID: 97D25FCD-90C9-492A-82F5-681411781571




              consumers to obtain infmmation about Defendant's products and services and purchase products

              and services on-line for delivery to their homes or places of business in some geographic areas.

              "Website" does not include any mobile applications or Third-Party Content (as defined below),

              nor does it apply to any portions of the Website directed at business users or Defendant's

              business partners, or those designated for internal use by Defendant or its affiliates or to websites

              not owned, operated or controlled by Defendant but that are linked from or to Website or its

              mobile applications.

                      15.      Third-Party Content means web content that is generated by a third party and not

              owned, coded, managed, operated by or on behalf of Defendant, or hosted on the Website.

                                                              IE!!M
                       16.     The term of this Consent Decree shall commence as of the Effective Date and

              remain in effect for the earlier of: (a) twenty-four (24) months from the Effective Date; or (b) the

              date, if any, that the United States Department of Justice adopts regulations for websites under

              Title TIT of the ADA.


                                       COMPLIANCE WITH TITLE III OF THE ADA

                       17.     Web Accessibility Conformance Timeline: Defendant shall use Reasonable

              Efforts to improve the existing level of accessibility of the Website as set forth in paragraph 13

              hereof and with such improvement to be completed no later than twenty-four (24) months from

              the Effective Date (the "Compliance Date"; the period from the Effective Date to the

              Compliance Date shall be the "Modification Period"). Defendant shall not be responsible for

              ensuring that third party content or plug-ins that are not owned by Defendant, but are otherwise




                                                                5
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 6 of 12

 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-6814117B1571




              located on the Website or linked to from the Website, are accessible or otherwise conform to

              WCAG2.l AA.

                      18.      Plaintiff's Right to Conduct Compliance Audit: Plaintiff (through Plaintiff's

              counsel) shall have the right to perform, at his/her own cost, his/her own accessibility testing of

              the Website. Plaintiff(through Plaintiff's counsel) shall have thirty (30) days from the end of the

              Modification Period to identify to Defendant in writing any ways in which he/she reasonably

              believes and contends that Defendant has not substantially complied with its obligations under

              paragraphs 13 and 17. Such written notice shall specify in detail the alleged breach and the

              reason why Plaintiff believes that Defendant has not substantially complied with its .obligations

              under paragraphs 13 and 17. If Plaintiff does not raise any issues in writing within the applicable

              30-day time frame, Plaintiff will be deemed to have waived any and all remaining rights to

              challenge the accessibility of the Website. If Plaintiff raises any purported failure( s) of ·

              Defendant to substantially comply with its obligations tinder paragraphs 13 and 17 in writing

              within the permitted 30-day window provided above, the Parties (through their respective

              counsel) shall meet and confer within sixty (60) days thereafter in good faith to determine a

              resolution of the. issue(s); provided, however, that the Plaintiff acknowledges and waives any and

              all rights that she may otherwise have to recover from Defendant any damages, attorneys' or

              experts' fees, costs, expenses, or disbursements of any kind related to any such activity.

                                       PROCEDURES IN THE EVENT OF DISPUTES

                       19.     The procedures set forth in Paragraphs 18 through 24 must be exhausted in the

              event that Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this

              Consent Decree. There will be no breach of this Consent Decree by Defendant in connection

              with such allegations until all such procedures have been exhausted.

                                                                 6
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 7 of 12

  DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-6814117B1571




                       20.      If a Party believes that any other Party has not complied with any provision of the

               Consent Decree, that Party shall provide the other Party with written notice of non-compliance

               containing the follow1ng information: (i) the alleged act ofnon-compliance; (ii) a reference to the

               specific provision(s) of the Consent Decree that are involved; (iii) a statement of the remedial

               action sought by the initiating party; and (iv) a reasonably detailed statement of the specific facts,

               circumstances and legal argument supporting the position of the initiating party. All

               notifications must include the above information in reasonable detail and be sent to the Party as

               specified in Paragraph 25.

                       21.      Within forty-five (45) days of receipt of a Notice pursuant to Paragraph 20, the

               non-initiating Party shall respond to the initiating Party in writing.

                       22.      Within fourteen (14) days after the response described in Paragraph 21, the

               f aiiies shall informally meet and confer by telephone or in person and attempt to resolve the
               issues raised in the Notice.

                                a.      If the issue remains unresolved within thirty (30) days of the meet and

               confer referenced in Paragraph 22, the Parties will each have an additional thirty (30) days to

               select an expert and the two experts will mutually select an independent accessibility consultant

               with substantial experience in accessible website design who will evaluate the particular item(s)

               raised based on whether a person who has a visual impairment can adequately utilize the

               Website.

                       23.      There will be no breach of this Consent Decree unless (a) the independent

               accessibility consultant determines that a particular item(s) cannot be accomplished by a person

               with a visual impairment utilizing one of the following browsers (in versions of which that are

               currently supported by their publishers) : Internet Explorer, Firefox, Safari and Chrome; and (b)

                                                                  7
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 8 of 12

 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-681411781571




              Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of time

              ofnot less than ninety (90) days ofreceiving the accessibility consultant's opinion. If the

              accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the

              items found not to be usable is longer than ninety (90) days, then the Parties may agree on a

              longer time period without leave of Court so long as the extension is documented in writing and

              executed by the Parties to this Agreement or their respective counsel. If the accessibility

              consultant finds that a particular item found not to be usable cannot be remedied using

              Reasonable Efforts, Defendant shall not be obligated to remedy that item.

                      24.      Any of the time periods set forth in Paragraphs 21 through 23 may be extended by

              mutual agreement of the Parties.

                      25.      Any notice or communication required or permitted to be given to the Parties

            . hereunder shall be given in writing by e-mail and by overnight express mail or United States first

              class mail, addressed as fo11ows:

                               If to Plaintiff:               Jeffrey M. Gottlieb, Esq.
                                                              Gottlieb & Associates
                                                              150 East 18th Street, Suite PHR
                                                              New York, NY 10003
                                                              Email: Jeffrey(a>.Gottlieb. legal
                                                              Phone: (212) 228-9795
                                                              Fax: (212) 982-6284

                               If to Defendant:               Adam Michaels, Esq.
                                                              HAND BALDACHIN & ASSOCIATES, LLP
                                                              1740 Broadway, 15th Floor
                                                              New York, New York 10019
                                                              E-mail: amichaels@hballp.com
                                                              Phone: (212) 956-9508




                                                                 8
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 9 of 12
DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-681411781571




                                                         MODIFICATION

                     26.     No modification of this Consent Decree shall be effective unless in writing and

             signed by authorized representatives of all Parties.

                                       ENFORCEMENT AND OTHER PROVISIONS

                     27.      The interpretation and enforcement ohhis Consent Decree shall be governed by

             the laws of the State of New York.

                     28 .     If any provision of this Consent Decree is determined to be invalid,

             unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

             to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

             intent and shall not, in any event, affect any other provisions, all of which shall remain valid and

             enforceable to the fullest extent permitted by applicable law.

                     29.      This Consent Decree contains the entire agreement between the Plaintiff and the

             Defendant concerning the subject matter described and addressed herein, other than the terms of

             a settlement agreement by and between the parties that is not incorporated herein by reference,

             and no other statement, promise, or agreement, either written or oral, made by any party or agent

             of any party, that is not contained in this Consent Decree shall be enforceable.

                       PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

                     30.      This Consent Decree shall be binding on the Parties and their successors and

             assigns. In the event that the Defendant seeks to transfer or assign all or part of its interest in

             any service covered by this Consent Decree, and the successor or assign intends on carrying on

             the same or similar use of the Website or online services, then the successor or assignee shall be

             solely responsible for the obligations remaining under this Consent Decree for the duration of the

             remaining term of the Consent Decree.

                                                                9
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 10 of 12
 DocuSign Envelope ID: 97D25FCD-90C9-492A-82F5-681411781571




                      31.      The Parties to this Consent Decree expressly intend and agree that this Consent

              Decree shall inure to the benefit of any persons with visual impainnent who seek to access the

              Website, which persons shall constitute third-party beneficiaries to this Consent Decree. •Such

              third-party beneficiaries shall be entitled to enforce the provisions of this Consent Decree against

              Defendant and enforce the dispute resolution provisions herein.

                      32.      The Plaintiff and the Defendant agree that, as of the date of entry of this Consent

              Decree, litigation is not "reasonably foreseeable" concerning the matters described herein and

              alleged in the Complaint. To the extent that any of the Parties previously implemented a

              litigation hold to preserve documents, electronically stored information, or things related to the

              matters described in Paragraph 3, the Party is no longer required to maintain such a litigation

              hold. Nothing in this paragraph relieves any Party of any other obligations imposed by this

              Consent Decree.

                      33 .     The signatories represent that they have the authority to bind the respective

              Parties to this Consent Decree.

                                            CONSENT DECREE HAS BEEN READ

                      34.      This Consent Decree has been carefully read by each of the Parties, and its

              contents are known and understood by each of the Parties. This Consent Decree is signed freely

              by each Party executing it. The Parties each had an opportunity to consult with their counsel

              prior to executing the Consent Decree.




                                                                10
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 11 of 12
DocuSign Envelope ID: 97025FCD-90C9-492A-B2F5-6814117B1571




                                                                      BRAULIO THORNE


             Dated: _J_u_n_e_4,_2_02_1_ _ _ _ __
                                                             By: - - - - - - - - - - ' - - - - - -
                                                                 ·Brauli~ Thome, individually



                                                                     [AtiJ:nr. ,,U\'I,
                                                                      HYPERLITE MOUNTAIN GEAR, INC.


            Dated:                                           By:     Ml c°Af~,3°ig.f:4A
                                                                                      '\:r; erre
                      ----------                             Its :
                                                                     -----------------
             APPROVED AS TO FORM AND CONTENT

                                                                      GOTTLIEB & ASSOCIATES

                       June 4, 2021                                          i,.F.tw,;:ot~!Jl;AJ.11l'J ""-0>1'flr;

             Dated:
                      - - - - -- - - - -                     By: - - - - - - - - - - - - - - -
                                                                 Jeffrey M. Gottlieb, Esq.
                                                                 150 East 18th Street, Suite PHR
                                                                 New York, NY 10003 .
                                                                 Attorney for Plaintiff


                                                                      HAND BALDACillN & ASSOCIATES LLP


             Dated: _ _ _ _ _ _ _ _ __                       By:[?~~-
                                                               Aa'illi°ir~chaels
                                                               1740 Broadway, 15th Floor
                                                               New York, New York 10019
                                                               Attorneys for Defendant




                                                                     11
Case 1:20-cv-10082-PAE-GWG Document 13 Filed 06/09/21 Page 12 of 12
 DocuSign Envelope ID: 97D25FCD-90C9-492A-B2F5-6814117B1571




                   COURT APPROVAL. ADOPTION. AND ENTRY OF THE CONSENT DECREE

                      THE COURT, HAVING CONSIDERED .the pleadings, law, underlying facts and

              having reviewed this proposed Consent Decree,

                      FINDS AS FOLLOWS:

                      1)       This Court has personal jurisdiction over Plaintiff and Defendant for the purposes

              of this lawsuit pursuant to 28 U.S.C. §§ 1331;

                      2)       The provisions of this Consent Decree shall be binding upon the Parties;

                      3)       Entry of this Consent Decree is in the public interest;

                      4) ·     This Consent Decree is for settlement purposes only and does not constitute an

              admission by Defendant of any of the allegations contained in the Complaint or any other

              pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

                      5)       This Consent Decree shall be deemed as adjudicating, once and for all, the merits

              of each and every claim, matter, and issue that was alleged, or could have been alleged by

              Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.

                      6)       The Court shall retain jurisdiction over this action to enforce this Consent Decree.

                      NOW THEREFORE, the Court approves the Consent Decree and in doing so

              specifically adopts it and makes it an Order of the Court.

                      DONE AND ORDERED this __
                                            UI day of _ _ 2021.
                                                       +VOF


                                                                           PaJA.�    U.S.D.J.
